Case 2:16-cr-00573-JS Document 64-1 Filed 06/17/20 Page 1 of 6 PageID #: 245




                         Therese (Terry) King/Surgical Coordinator
                           Department of Cardiovascular Surgery
                         1190 Fifth Avenue, 2nd Floor/ Suite 2 West
                            New York City, New York 10029
                          Telephone : 212-241-1342
                          E-mail: therese.king@mountsinai.org
                                  Fax: 212-659-6818



 Patient Information/ Instructions for Pre-admission Testing / Surgery @ MSMC.
 *****************************************************************

 Patient Name:     Itzhak Hershko

 **Please wear face covering for all appointments including day of surgery**

              Please bring this letter with you..


 Outpatient testing appointment is scheduled on Tuesday, July 7th, 2020 at 8:30 AM,
 Please register by 8:15 AM.

 You may eat your breakfast prior to testing.

 Appointment is in this testing location:

 GP 1 Center / 1st Floor- Lauder Family Ambulatory Center in the Guggenheim Pavilion at
 1190 5th Avenue-Milddle part of the Atrium, just before Starbucks Kiosk.

 8:30 AM-- COVID-19 Testing & Pretesting, approximate length of
 Appointment is 3 ½ hours.

 ********************************************************************

 Surgery Date:     Thursday, July 9th, 2020

 **Please call Frank Galarza at 2:00 PM on Wednesday, July 8th, 2020 for your confirmed
 surgery arrival time - telephone: 212-659-6821.

 Procedure:       Mitral Valve Repair and possible Tricuspid Valve Repair

 Surgeons:        Dr. David Adams & Dr. Percy Boateng
Case 2:16-cr-00573-JS Document 64-1 Filed 06/17/20 Page 2 of 6 PageID #: 246

                                                                                 Page 2 of 6


 **Concerning arrival times for surgery, your arrival time can be anywhere from 5:30 A.M.
 9:00 A.M. Please prepare your transporttion plans in advance.

 Fasting Instructions for surgery below:

 NO Food or Liquids after 11:00 PM. Please follow instructions about showering that were
 provided in pre-surgical testing.


         Medications/ Vitamins / Herbal Therapies to stop prior surgery.

 *** Mr. Hershko, Please stop Aspirin 5 days prior to surgery, your last dose should be
 taken on Friday, July 3rd, 2020.

 *** Mr. Hershko, if you are taking Vitamin E, Gingkoba, Fish Oil, Garlic Tablets,
 Ginger Root, Flaxseed, Q10, Glucasmine, Omega 3 and Saw Palmetto–please stop 14 days
 prior to surgery, your last dose should be taken on Wednesday, June 24th, 2020.


 Important! This includes all herbal supplements, Teas, Powders and Tablets**
              You may drink regular Tea and Coffee.


     However, please see list below –OKAY list to continue to take prior to surgery.
 Vitamin C, Vitamin D, Vitamin B, Magnesium, Calcium, Metoprolol, Probiotic and
 Melantonin.



             In case of emergency the morning of surgery –

 To cancel your surgery, please call, 212-241-6463 / 212-241-0714,
 this area opens at 5:30am- nursing desk-cardiac registration desk.


 The morning of surgery, please report to the Guggenheim Pavilion, 1190 5th Avenue on
 101st Street, 5th Floor-Room 182-The Cardiac Registration Desk. Telephone: 212-241-0714
 or 212-241-6463.



 The approximate length of your surgery from start to finish is approximately 6 to 7 hours.

 **For reoperative surgical cases, the approximate length of surgery is 8 hours.
 **For Neochord and other Trial cases, the approximate length of surgery is 4 to 6 hours.
Case 2:16-cr-00573-JS Document 64-1 Filed 06/17/20 Page 3 of 6 PageID #: 247

                                                                                    Page 3 of 6


 The CSICU is a two (2) Level Unit-The CSICU location- Guggenheim Pavilion 5th Floor- 5
 Center- CSICU Telephone # is 212-241-7344.—6 Center CSICU # 212-241-7955.


 When you are ready to leave the CSICU, you will be transferred to the Step down Unit of
 the Cardiac Care Center/ 7th Floor–


 Please Do Not bring any valuables to the hospital , NO Jewelry, Laptops, or Electronic
 Readers,

 No landline Telephones. It is ok to bring a cell phone, just know Mount Sinai will not be
 held responsible if it is lost or stolen, be sure to put it away when not in use.

 Please bring to the hospital, a complete list of your medications, including herbal therapies,
 reading glasses, Dentures, Toiletries, Hearing Aids, shaving gear, all insurance cards and
 under garments.


 Optional – You may feel more comfortable in your own Robe and Slippers, hospital
 provides a cotton robe and socks with rubber grips on bottom of socks.




 To request Hospital Telephone & Television Service, as an inpatient, you would contact ext.
 47200 or 212-241-7200; you may pay by check, cash or credit cards.
 Telephone & Television package is service is $10.00 per day.


 Patient Requests for Private/Single Rooms in the Cardiac Care Center***

 Can be arranged by speaking to Terry at 212-241-1342, a single room request
 will be sent to Bed Management and the Unit Nurse manager, every effort is made to try to
 accommodate your request, however, it will not be guaranteed, there are only 10 single
 rooms in the Cardiac Care Center.

 The differential room charge is $525.00 per day, which is above the semi-private room fees
 usually covered by your insuranc e carrier. Fee is required upon admission.
 Please Note:

 Family/Friend are not permitted to stay overnight in the CSICU
Case 2:16-cr-00573-JS Document 64-1 Filed 06/17/20 Page 4 of 6 PageID #: 248

                                                                                  Page 4 of 6




             Important Telephone Numbers for your Family.

 CSICU / 5 -Center-----------------------------------------212-241-7344
 6 Center------------------------------------------------------212-241-7955

 Cardiac Care Center/ Step Down Unit—7 West------212-241-7918


 Cardiovascular Dept. Main # --------------- 212-659-6800
 Cardiovascular Dept. Main Fax------------- 212-659-6818


               Financial Information

 PLEASE READ: Preauthorization with your Medical Insurance Carrier

 Your hospital admission will be preauthorized by the CVS coordinator.
 Preauthorization is not a guarantee of payment, just notification of your admission
 with surgery to your insurance carrier. Payment for your services at Mount Sinai
 will be determined with your carrier upon receipt of hospital, doctors bills.

 ALL PATIENTS are responsible for their contractual agreement with their
 insurance carrier. (Deductibles, Co-Insurance, Co-Pays, etc.)

 **Please contact the Mount Sinai Anesthesia Billing Department, to check on their
 insurance participation. This department bills for the anesthesiologist in the cardiac OR
 with Dr. Adams. Telephone number is 800-627-4470, press option 5.

 You do not have to call if you have Federal Medicare, they participate in Medicare.


      Patient Financial Responsibility to Mount Sinai Medical Center.

 A day or two before your hospital admission, you may receive a telephone call from
 The Mount Sinai Financial Screening Department, concerning your yearly out of pocket
 expenses with your medical insurance carrier. They will advise if you have any potential
 financial responsibility prior to your hospital admission into Mount Sinai Medical Center.
 The Financial Screening Department Telephone # 212-731-3600. Even though MSMC
  may participate with your insurance carrier, you are still required to pay your annual
 deductible/ coinsurance and all out of pockets expenses.
Case 2:16-cr-00573-JS Document 64-1 Filed 06/17/20 Page 5 of 6 PageID #: 249

                                                                                  Page 5 of 6




 Federal Medicare/Medicaid does not need preauthorization, however, if your
 Medicare / Medicaid is an HMO, Yes, preauthorization is required for admission/
 surgery. Mount Sinai Faculty Department Practices: Participation with insurance
 plans are each departments individual choice. Each specialty is considered a separate
 entity/practice.


 Please note: at any time prior to your hospital admission, you may contact your insurance
 carrier to check on your benefit plan, concerning your annual deductible/co-insurance.

 If you have Medicare as your Primary Insurance, you do not need to contact the Anesthesia
 Billing Department, they do participate with Medicare.

 Re: Dr. Adams billing **Post-op surgery- billing questions or problems: if you have billing
 questions please contact 212-987-3100; ask for the Cardiovascular Billing Representative.




        Parking / Garage information at Mount Sinai Hospital

 Mount Sinai Garage 1292 Parke Ave, between Park and Madison Avenue on 99th Street,
 open 24 hrs. Telephone: 212-241-5125.

 MPG Parking- 6 East 102nd Street between Madison and Fifth Avenues-Telephone: 212-
 289-2959

 Imperial Parking Systems: 1510 Lexington Avenue –entrance on 98th Street between
 Lexington and Park Avenues –Telephone: 212-289-6257.

 GGMC Parking: 60 East 94th Street, between Madison and Park Avenues. Telephone:
 212-369-9304.




                     Visiting Hours next page
Case 2:16-cr-00573-JS Document 64-1 Filed 06/17/20 Page 6 of 6 PageID #: 250

                                                                                   Page 6 of 6



 Please see below for the visitation guidelines for the pilot:

 Visiting Hours

 10:00am to 6:00pm

 Before Visiting Your Loved One
  •    All visitors must be 18 years of age or older.
  •    All visitors will be screened for symptoms of COVID-19 when they arrive at the
      hospital. Anyone who has symptoms of COVID-19 or who has had significant
      exposure to someone with COVID-19 will not be allowed to enter.
  •    All visitors must wear a face covering or mask during their visit. A mask will be
      provided if the visitor does not have one.
  •    After completing the symptoms screening, visitors will be given a special sticker
      to wear while in the hospital.
  •    Visitors will be directed to the Nurses Station on the floor where their loved one is
      staying.
  •    Visitors must wash their hands with soap and water, or use hand sanitizer, before
      entering and exiting their loved one’s room.
  •    If needed, visitors will be provided with personal protective equipment (PPE) to
      wear. Visitors must wear the appropriate PPE at all times and will be shown the
      correct way to wear it, including how to put it on and take it off.

 During Your Visit
  •     Patients are allowed only one visitor at a time.
  •     Patients are allowed a total of four hours of visitation each day.
  •     Visitors must stay in the patient’s room throughout their visit unless asked to step
      out by hospital staff.
  •     If needed, the hospital reserves the right to restrict the total number of visitors
      based on the needs of other staff and/or patients occupying the room.
  •     The current visitation policy exceptions for labor and delivery, pediatrics, end-of-
      life, and patients with an intellectual, developmental, or other cognitive disability
      will remain in effect.

 Visitors who do not follow these requirements will be asked to leave.

 Thank you in advance for your assistance in putting these procedures into effect.
 Please click here for additional details and guidelines related to the new visitor policy.

 If you have any questions, please contact MSHvisitors@mountsinai.org.
